DETAILED ACTION
This office action is in response to the communication received February 19, 2021 concerning application number 16/098,162.
The amendments of claims 1-3, 5-11, and 18 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous 35 USC 112 (b) rejections are overcome by the most recent amendments and those previous 35 USC 112 (b) rejections are withdrawn. 

Response to Arguments
Applicant’s arguments regarding amended claim 1 are not persuasive. Applicant argues that one skilled in the art would not have combined Amano with Papillon due to them relating to different extracorporal therapies, as the pheresis apparatus of Papillon relates to an artificial lung and has different requirements than Amano, with Papillon having anticoagulant required for the pheresis process while no pump is required for the therapeutic process of Amano. However, both of Amano and Papillon deal with extracorporeal blood circuits in which blood is taken from a patient, treated, and returned to a patient, with the flow of blood and other fluids being important for the treatment via the extracorporeal blood circuit. In fact, both Amano and Papillon disclose the addition of a solution into the extracorporeal blood circuit via tubing, with Amano disclosing the addition of Ringer’s solution and Papillon disclosing the addition of anticoagulant. That Papillon discloses a pump allowing for further 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amano (EP 0543172), submitted by Applicant in an IDS, in view of Papillon et al. (US 5,348,533).
Regarding claim 1, Amano discloses a venting system (see Fig. 1, col. 6, l. 46-col. 7, l.2) with a priming circulation (see Fig. 1), which comprises an oxygenator 1, a blood pump 2, and connection tubes 16, 12 and is connected with a priming fluid container 3, which is connected to the priming circulation via tube 15, wherein the priming circulation has an air sensor 6 and a priming control unit 5, wherein the air sensor 6 is in connection with the priming control unit and the priming control unit is in connection with the blood pump (see Fig. 1), wherein the blood pump is capable of being a pulsatile pump (see col. 12, ll. 38-42; col. 13, ll. 4-11, pump can be operated in a pulsatile manner) and is in connection with the priming control unit in order, with the control unit, to operate the blood pump in such a pulsatile manner that air bubbles that are stuck in the tubing lines or the oxygenator are loosened and removed from the priming circulation (see col. 12, ll. 32-50, intermittently driven could encompass pulsating, as pulsating would also allow for air bubbles, due to change in interval, to be loosened and removed).
Teachings of Amano are described above but Amano does not disclose wherein a priming pump, which is connected with the priming control unit, is arranged between the priming fluid container and the priming circulation.

Regarding claim 2, teachings of Amano and Papillon are described above and Amano further disclose the priming circulation does not have a reservoir (see Fig. 1).
Regarding claim 3, teachings of Amano and Papillon are described above and Amano further discloses the priming circulation has no filter in the direction of flow between the oxygenator and the blood pump (see Fig. 1). 
Regarding claim 7, teachings of Amano and Papillon are described above but as described above, do not disclose that between the priming fluid container and the priming circulation a throughflow unit is arranged which is in connection with the priming control unit.
Papillon discloses an extracorporeal blood circuit wherein fluid supplied to the circuit from container 22 via pump P4 between the container and the circuit (see Fig. 1), further includes a valve/clamp C9 also controlled by the control unit (see col. 4, ll. 16-17). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to have a valve/clamp between the container and circuit (priming circulation) of Amano with the priming control unit configured to operate this additional valve/clamp, this addition disclosed by Papillon, in order to help control the flow of priming fluid to the circulation circuit.
Regarding claim 8, teachings of Amano and Papillon are described above and Amano further discloses the air sensor before the oxygenator (see Fig. 1). Similar to in In re Japikse, 181 F.2d 1019, 86 In re Japikse, shifting the position of the air sensor would not have modified the operation of the device of Amano. See MPEP 2144.04(VI)(C).
Regarding claim 9, teachings of Amano and Papillon are described above and Amano further discloses the air sensor 6 is arranged in the connecting tubes (see col. 6, ll. 27-30).
Regarding claim 10, teachings of Amano and Papillon are described above and Amano further discloses wherein the priming control unit comprises a memory to store times for operating the blood pump (see para. 42-44, 82)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Papillon as applied to claim 1 above, and further in view of Wilt et al. (US 2014/0319041).
Regarding claims 5 and 6, teachings of Amano and Papillon are described above but these references do not specifically teach the priming fluid container is in connection with a priming compressor in order to build up a pressure in the priming fluid container or the priming control unit in connection with the priming compressor in order to regulate the priming compressor. 
Wilt discloses an extracorporeal blood circuit including reservoirs in which a controller monitors the pressure in the reservoirs via transducers to ensure they are properly pressured and a compressor may be used to attain the desired pressure in the reservoirs (see para. 328). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the system of Amano and Papillon further include a transducer and compressor such that the controller can monitor the pressure . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Papillon as applied to claim 1 above, and further in view of Olsen et al. (US 2004/0220509).
Regarding claim 11, teachings of Amano and Papillon are described above but these references do not specifically disclose wherein the priming fluid container is in connection with the priming circulation by way of more than one tubing line. 
Kollar discloses the used of multiple lines 151,153,159 (see para. 77) in order to connect multiple priming fluid containers 380,329 (see Fig. 5), such that each is connected to the priming circulation by way of more than one tubing line (see Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to add an additional priming fluid container along with additional tubing lines to connect the containers to the circuit such that each is connected to the priming circulation by way of more than one tubing line, this configuration disclosed by Kollar and allowing for additional priming fluid to be supplied if needed.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Papillon as applied to claim 1 above, and further in view of Jansson et al. (US 2014/0174542).
Regarding claim 17, teachings of Amano and Papillon are described above and Amano further discloses a method of operating the venting system of Amano (see rejection of claim 1 above, col. 12, ll. 38-42; col. 13, ll. 4-11), wherein the blood pump is operated in an intermittent manner during the pumping of a priming fluid (see col. 12, ll. 35-42) but does not disclose this manner being pulsatile.
Jansson discloses that pulsatile flow can typically comprise intermittent pulses of flow (see para. 20). It would have been obvious to a person having ordinary skill in the art at the effective time of filing 
Regarding claim 18, teachings of Amano, Papillon, and Jansson are described above and Amano further discloses the priming control unit controls the venting fully automatically (see col. 2, l. 48-col. 3, l. 18, control automatically via settings).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781